DETAILED CORRESPONDENCE
	Claims 1-20 are pending and under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2022 has been entered.
Status of the Rejections
The claim objections are withdrawn in view of the amendment.
The 103 rejections are maintained.
The 112(b) rejections are withdrawn in view of the amendment but a new rejection was necessitated by the amendment.
A new double patenting rejection is applied over a new copending application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Each of claims 6-7 recite “the liquid nitrogen compound,” but base claim 1 recites “at least one liquid nitrogen compound.”  It is unclear whether the limitations of claim 5-7 must apply to all liquid nitrogen compounds that may be present, or to just one liquid nitrogen compound.  Clarification is required.   Additionally, base claim one has been amended to recite “liquid nitrogen compound,” but dependent claims 5-7 still refer to “the nitrogen compound,” such that it is unclear if it is the liquid nitrogen compound that is referred to.  Clarification is required.   
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-10 and 15-17 are rejected under pre-AIA  35 U.S.C, 103(a) as unpatentable over Benitez (US Pat. No, 5,505,949) in view of Clapp et al. (US Pat. Pub. 2006/0239953).
As to claims 1-10 and 15-17, Benitez discloses a topical personal care composition that may be in the form of a gel, wherein the composition comprises salicylic acid as an active in an amount of 0.1-99.8%, which encompasses the ranges recited by claims 1-4 (paragraph bridging columns 12-13 and claim 1 of Benitez). Benitez further discloses that the composition may comprise an emulsifier (“surfactant”) in order to promote the mixing of any other ingredients that may be added to the composition (paragraph bridging columns 17-18). Benitez further teaches that it was known in the prior art to form a topical composition for the treatment of acne (claim 15) by incorporating the active into a lotion carrier (claim 17) (column 11, lines 51 -53), and that the composition may be a wart treatment product as recited by claim 16 (column 13, 4th full paragraph). Benitez further expressly discloses that each of the elements of the composition, or two or more of them together, may also be useful in applications other than those expressly taught by Benitez (column 18, 1st lull paragraph).  
Regarding claim 8, Benitez does not require the presence of a solvent in the gel, thus meeting the negative limitation of this claim.  
Benitez does not further expressly disclose, however, the presence of a liquid nitrogen compound in a stabilizing amount as recited by claim 1, and in the amount recited by claim 5.  Nor does Benitez teach the amount of salicylic acid in the compositions of claims 11-12 and 15-17 after incorporation of the salicylic gel.  
Clapp discloses personal care compositions comprising a surfactant such as cocamidopropyl dimethylamine (a “liquid nitrogen compound” of claims 1, 6-7, and 9-10)(Abstract and paragraph 17 and 48).  The surfactant is present in the amount of 0-75%, which encompasses the range of claim 5 and which therefore is considered a “stabilizing amount” of claim 1 (paragraphs 23-24).   
As to claims 1-10 and 15-17, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the composition of Benitez by selecting cocamidopropyl dimethylamine as the emulsifier to promote the mixing of the ingredients and in an amount within the range of claim 5, since Benitez expressly teaches that the personal care composition taught therein may include an emulsifier for this purpose, and Clapp teaches that cocamidopropyl dimethylamine is a surfactant suitable for use in a personal care composition in such amounts, such that the skilled artisan reasonably would have expected that it could serve as the surfactant in the Benitez composition.  
It further would have been prima facie obvious to select amounts of the salicylic acid that will result in amounts within the ranges of claims 15-17, because the amount of salicylic active is a result effective variable that will affect its therapeutic efficacy.  Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 11-12, 14, and 19-20 are rejected under pre-AIA  35 LLS.C. 103(a) as unpatentable over Benitez (US Pat, Mo, 5,505,949) in view of Clapp et al. (US Pat. Pub. 2006/0239953) as applied to claims 1-10 and 15-17 above, and further In view of Griat et al. (US Pat. No. 5,558,871).
The teachings of Benitez and Clapp are relied upon as discussed above. As to claims 19-20, Benitez further discloses a method of mixing a multiplicity of ingredients together to form the composition (column 14, lines 44-50), but Benitez does not further expressly disclose the presence of solvent other than the liquid nitrogen compound to form a solution incorporating the concentrated salicylic acid gel (claims 11-12) such as ethanol or isopropyl alcohol as recited by claim 14, nor mixing the ingredients with a solvent (claims 19-20), and which is mixed with the salicylic acid gel so as to form a solution as recited by claim 19 or a skin care product (claim 20).  Nor does Benitez expressly teach
Griat, however, discloses cosmetic or dermatological compositions containing salicylic acid (column 1, first paragraph), and teaches that ethanol or isopropanol (“isopropyl alcohol'”) may be added to the composition to avoid recrystallization of the salicylic acid (column 3, last full paragraph).
As to claims 11-12, 14, and 19-20, it would have been prime facie obvious to one of ordinary skill in the art at the time of the invention to modify the composition of Benitez as discussed supra by incorporating ethanol or isopropyl alcohol as a solvent as taught by Griat, in order to keep the salicylic acid from recrystallizing, and, as to claims 19-20, to mix the ethanol or isopropyl solvent with the salicylic acid gel to obtain a solution (claim 19) that is a skin care product having a multiplicity of ingredients (claim 20), since Benitez teaches forming the composition by mixing its ingredients together, and the skilled artisan would have recognized that the use of these solvents will dissolve the salicylic acid and form a solution.
 Claims 13 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Benitez (US Pat, Mo, 5,505,949) in view of Clapp et al. (US Pat. Pub. 2006/0239953) as applied to claims 1-10 and 15-17 above, and further in view of Dowell et al. (US Pat No. 5,587,154).
The teachings of Benitez and Clapp are relied upon as discussed above. Benitez further expressly discloses that each of the elements of the composition, or two or more of them together, may also be useful in applications other than those expressly taught by Benitez (column 18, 1st lull paragraph).  Benitez and Clapp do not, however, further expressly disclose that the composition is used as an antidandruff shampoo (claim 18), nor the pH of the composition being 2-5 or 3-4 as recited by claim 13. 
Dowell discloses antidandruff shampoo compositions comprising an antidandruff agent along with an amine (“a nitrogen compound)” to assist in keeping the antidandruff agent suspended (column 1, 1st paragraph; column 3, 1st full paragraph). The antidandruff agent may be salicylic acid (claim 2 of Dowell). Dowell further teaches that the composition should have a pH of from 3-8 (paragraph bridging columns 15-18),
Regarding claims 13 and 18, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the teachings of Benitez and Clapp as combined supra by formulating the composition as an anti-dandruff shampoo as recited by claim 18 and having a pH within the ranges recited by claim 13, since Benitez expressly teaches that each of the elements of the composition, or two or more of them together, may also be useful in applications other than those expressly taught by Benitez, thereby motivating the skilled artisan to search the art for other useful applications of the ingredients of the Benitez composition, which would have led to Dowell, which expressly teaches that salicylic acid compositions are useful for the treatment of dandruff when formulated as a shampoo, and that such a shampoo should have a pH that includes values within the range recited by claim 13.
Response to Applicant’s Arguments
Applicant argues that Benitez is not relevant to the claims, because it discloses compounds that can be used for the treatment of acne such as salicylic acid and teaches the use of a solution, ointment, and gel containing actives such as erythromycin, and references metronidazole in a gel, but provides no direction to make a gel using salicylic acid.
In response, Benitez teaches generally that its compositions may be in the form of a gel, and further comprises salicylic acid as an active as discussed in the rejection.  Therefore, Benitez expressly teaches a gel comprising salicylic acid as recited by the claims, and is therefore considered highly relevant to the present invention as recited by the claims.  The fact that Benitez also discloses that actives other than salicylic acid may be selected for use in the composition and that the composition may take forms other than a gel does not change the fact that Benitez also expressly discloses that salicyclic acid may be used as the active and that the composition may be in the form of a gel.
Applicant also argues that Benitez at best shows combining salicylic acid with an emulsifier to make an emulsion and that the only exemplary compositions in Benitez are creams and that the skilled artisan would not have an expectation of success in making a salicylic gel from reading Benitez.  Applicant states that the disclosure of a composition comprising 0.1-99.8% salicylic acid in Benitez is in reference to an acne cream and not to a gel.  
In response, the teachings of Benitez are not limited to its disclosed examples.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").
	Here, the broader teachings of Benitez teaches that the composition may be a gel and that the active may be salicylic acid as discussed in the rejection.  Although Benitez does not disclose a working example involving the formation of a gel, the selection of a gelling agent to gel a composition comprising an active is routine in the art of pharmaceutical and personal care compositions, and there is no evidence of record of any difficulties in gelling a composition comprising salicylic acid that would lead the skilled artisan to lack a reasonable expectation of success in generating a gel comprising salicylic acid as claimed.  The skilled artisan further would have reasonably expected that the amount of salicylic acid active that would be suitable for an acne composition would be similar regardless of whether the composition is in the form of a cream or gel, such that the range disclosed by Benitez for a cream would be viewed as applicable to a gel.  
Applicant argues that Clapp discloses the use of cocamidopropyl dimethylamine as a surfactant but not its use as a stabilizer, discloses salicylic acid only in a long list of actives and not combined with cocamidopropyl dimethylamine to make a gel, and only teaches salicylic acid in a cleansing composition that does not comprise a liquid nitrogen compound.
In response, Benitez itself teaches the presence of a surfactant in the composition, and Clapp is relied upon only for a motivation to select cocamidopropyl dimethylamine as the type of surfactant, since Clapp teaches that cocamidopropyl dimethylamine is a surfactant that is suitable for use in personal care compositions.  The fact that Clapp does not disclose a gel comprising cocamidopropyl dimethylamine and the salicylic acid is not relevant to the rejection, since the rejection relies on Benitez for disclosing a gel comprising salicylic acid.  The composition of the prior art as combined in the rejection comprises cocamidopropyl dimethylamine, which has stabilizing properties as recited by the claims regardless of whether the cited art expressly teaches this property of the surfactant.  
Applicant argues that Dowell does not provide information leading the skilled artisan to modify Benitez and/or Clapp to arrive at the invention, because Dowell discloses an amine that is a solid and not a liquid.
In response, this argument is not persuasive because Dowell is relied upon not to provide a disclosure of a liquid nitrogen compound (which is in fact taught by Clapp), but rather only for a motivation to formulate the composition of Benitez and Clapp as combined in the rejection as a shampoo having a pH within the range of claim 13, since Dowell teaches that compositions comprising salicylic acid are useful to treat dandruff when formulated as a shampoo and having a pH within the recited range.  
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as unpatentable over claims 1-6 of U.S. Patent No. 8,828,979 and in view of Griat et al. (US Pat. No. 5,558,871), Dowell et al. (US Pat. No. 5,587,154), and/or Benitez (US Pat, No. 5,505,949) where indicated below.
The teachings of the secondary references are relied upon as discussed above.
Although the issued claims are not identical, they are not patentably distinct because they recite a concentrated salicylic acid gel comprising at least 30% salicylic acid and a stabilizing amount of cocoamidopropyl dimethylamine (a “liquid nitrogen compound”) such as an amount of 40-70%.  The issued claims do not require the presence of a solvent.
Although the issued claims do not disclose an acne or wart treatment or lotion or anti-dandruff shampoo comprising said salicylic acid gel, it would have been prima facie obvious to incorporate the gel into an acne or wart treatment lotion or lotion or anti-dandruff shampoo since Benitez and Dowell teach that salicylic acid compositions are useful as active agents in such compositions.  Regarding the amount of salicyclic acid in said compositions, discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 105 USPQ233
While the issued claims do not further expressly recite the pH of the composition nor the use of isopropyl alcohol as a solvent nor a method comprising mixing the salicylic acid to form a salicylic acid solution or skin care product, it would have been prima facie obvious to modify the copending claims to arrive at these limitations, since Dowell expressly teaches that the pH of an anti-dandruff shampoo comprising salicylic acid as an active should be within the presently claimed ranges and that water can be used as the carrier for the composition, and Griat teaches that isopropyl alcohol is useful as a solvent for salicylic acid in order to prevent recrystallization, and the skilled artisan would have recognized that a composition comprising salicylic acid and cocamidopropyl dimethylamine compound and a solvent necessarily must be formed by mixing these ingredients along with the solvent.
Response to Applicant’s Arguments
Applicant has not submitted any substantive arguments against the rejection, which is therefore maintained.


New Rejection
Claims 1-20 are rejected on the ground of nonstatutory double patenting as unpatentable over all claims of U.S. Patent Appl. No. 17/373,070 and in view of Griat et al. (US Pat. No. 5,558,871), Dowell et al. (US Pat. No. 5,587,154), and/or Benitez (US Pat, No. 5,505,949) where indicated below.
The teachings of the secondary references are relied upon as discussed above.
Although the reference claims are not identical, they are not patentably distinct because they recite a gel comprising at least 30% salicylic acid and at least 40 wt% a stabilizer such as cocoamidopropyl dimethylamine (a “liquid nitrogen compound”), and further an acme or wart treatment product comprising the gel, and also an aqueous diluted solution comprising the gel, comprising amounts of the salicylic acid within the presently claimed ranges.  The reference claims do not require the presence of a solvent.
Although the reference claims do not disclose a  lotion or anti-dandruff shampoo comprising said salicylic acid gel, it would have been prima facie obvious to incorporate the gel into a lotion or anti-dandruff shampoo since Benitez and Dowell teach that salicylic acid compositions are useful as active agents in such compositions.  Regarding the amount of salicyclic acid in said compositions, discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 105 USPQ233
While the reference claims do not further expressly recite the pH of the composition nor the use of isopropyl alcohol as a solvent nor a method comprising mixing the salicylic acid to form a salicylic acid solution or skin care product, it would have been prima facie obvious to modify the reference claims to arrive at these limitations, since Dowell expressly teaches that the pH of an anti-dandruff shampoo comprising salicylic acid as an active should be within the presently claimed ranges and that water can be used as the carrier for the composition, and Griat teaches that isopropyl alcohol is useful as a solvent for salicylic acid in order to prevent recrystallization, and the skilled artisan would have recognized that a composition comprising salicylic acid and cocamidopropyl dimethylamine compound and a solvent necessarily must be formed by mixing these ingredients along with the solvent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GAREN GOTFREDSON/Examiner, Art Unit 1619  

   /Patricia Duffy/ Primary Examiner, Art Unit 1645